Citation Nr: 1545628	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for a disability characterized by lower back pain.

2. Entitlement to service connection for a disability characterized by lower back pain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1972.

This case comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims file.  The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System electronic folders.

The issue of entitlement to service connection for a disability characterized by low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2010 rating decision, VA denied a claim for entitlement to service connection for a lower back disability.

2. Evidence received since the June 2010 decision was unavailable to agency decisionmakers at that time and relates to an unestablished fact necessary to establish the claim.


CONCLUSIONS OF LAW

1. The June 2010 rating decision denying entitlement to service connection for a low back disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Evidence received since the June 2010 decision is new and material and the Veteran's previously denied claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Since the Board is granting the only claim decided today, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c) .  One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran first applied for service-connected disability compensation benefits for a back injury in April 1984.  VA denied the claim, but the Veteran made unsuccessful requests to reopen the claim in August 1996, January 2006, July 2006, June 2007 March 2008, and June 2010.  Prior to the rating decision presently on appeal, VA most recently denied the claim in rating decisions dated May 2008 and in June 2010.  Notice was provided and there is no indication that it was returned as undeliverable.  He subsequently petitioned to reopen the claim in 2012.

VA previously denied the Veteran's request to reopen his back disability claim in June 2010.  After receiving a copy of the decision, the Veteran filed a notice of disagreement and, after preparing a statement of the case, the AOJ mailed a copy to the Veteran.  Yet he did not file a substantive appeal.  Nor did he request an extension of the ordinary deadline for doing so.  Furthermore, the Veteran never attempted to show "good cause" for his failure to file a formal appeal.  Thus, the Veteran did not perfect his appeal of the June 2010 denial of his request to reopen his previously denied claim for service connection for a lower back disability and that decision is final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.202, 20.1103.

Since June 2010, the Veteran has submitted several letters from the same physician.  Some of the information in these letters is simply cumulative of the conclusions of the February 2008 letter.  But at least some of the information is new and material.  For instance, in March 2010, the physician attributed the Veteran's back pain to an injury he sustained when he fell off a 2 and one half ton truck during his active duty service.  In his August 2015 hearing testimony, the Veteran described this incident and attributed his current back pain to that injury.  The Veteran had previously submitted a written statement in March 2006 describing this accident.  But when VA denied the Veteran's request to reopen his claim, there was no medical evidence linking his current back pain to this in-service event.

Accepting the credibility of the newly submitted evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, see Justus, 3 Vet. App. at 513, the medical records tending to show that the Veteran's current back pain is the result of his fall from a truck in-service relate to "an unestablished fact necessary to establish the claim[s]."  As such, the claim is held to be reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for a disability characterized by lower back pain and the appeal is reopened.  


REMAND

The Board finds that further development of the Veteran's service connection claim is required.  

For at least two reasons, the current record does not include enough information to grant or deny the Veteran's claim.  First, the Veteran's VA physician has submitted several letters diagnosing "chronic back pain" and attributing the condition to the Veteran's strenuous activities in service.  But "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999) appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

It also appears that at least the most recent of the favorable opinions submitted by the Veteran's treating physician may be based on an inaccurate premise.  Specifically, in October 2012, the physician wrote that "repetitive micro-trauma" from continuous strenuous exercise "when dressed in combat gear" put pressure on the weight-bearing joints.  Due in part to "the years of wear and tear due to his service on active duty" she opined that it was more likely than not that current chronic lower back pain is related to military service.  However, the Veteran engaged in strenuous exercise wearing combat gear only during the period of his basic training.  After that, he served as a personnel specialist or clerk-typist.  The Veteran should be given the opportunity to provide the appropriate authorization for VA to write a letter to the physician, inviting her to clarify her diagnosis and asking her to explain her opinion in light of this information.   

A VA opinion is also needed before the Board can properly determine whether the presumption of soundness has been rebutted in this case.  The service treatment records indicate that the Veteran attributed at least some of his in-service back pain to a pre-service automobile accident.  But according to his entrance examination, the condition of his back was normal at the time he enlisted in the Army.  

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  

On remand, the AOJ should arrange an examination of the Veteran and the examiner should attempt to clarify the proper diagnosis of any underlying disability characterized by lower back pain; to further determine whether any current back disability pre-existed service; and, if it did, to determine whether there is strong, unequivocal evidence establishing that this disorder was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask him to provide authorization for VA to send written questions to the physician who provided a medical opinion on his behalf in October 2012.  If the Veteran provides the necessary authorization, the AOJ should write to the physician, ask her to clarify her diagnosis, i.e., to identify what specific underlying disease or injury is associated with the Veteran's back pain.  The AOJ should further explain to the physician that strenuous exercise wearing combat gear occurred only during the Veteran's period of basic training and not for years, as she indicated in her October 2012 letter.  The AOJ should attempt to obtain the Veteran's most recent VA treatment records as well as the records of any other health care providers identified by the Veteran.  All attempts to obtain records should be documented in the claims file.  If the Veteran wanted to obtain this statement, he is free to do so.

2. After the above has been accomplished to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of any diagnosed lower back disability, and obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and should be reviewed by the examiner, including any new information obtained as a result of the development described in paragraph one of these instructions.  All necessary tests should be conducted and the results reported.

After the examination and review of the records are complete, the examiner should respond to the following:

(a)	What is the most appropriate lower back diagnosis at this time?  Please note that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for VA purposes.
(b)	Is there unequivocal evidence that this or any other injury or disorder of the lower back existed prior to entry into service?
(c)	If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?  
(d)	If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

A comprehensive medical rationale is requested in response to all opinions and findings entered.  

3.  Readjudicate the matter.  If the benefits sought are not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Thereafter the case should be returned to the Board for further appellate review.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


